 

Exhibit 10.4

 

GENERAL CONTINUING GUARANTY

 

October 21, 2020

 

TECH CAPITAL, LLC

2010 N. First Street, Suite 300

San Jose, CA 95131

 

To: TECH CAPITAL, LLC

 

For good and valuable consideration, and in order to induce TECH CAPITAL, LLC, a
California limited liability company (“Lender”), to extend and/or continue to
extend financial accommodations to Taronis Fuels, Inc., a Delaware corporation
(“Parent”), MagneGas Welding Supply – Southeast, LLC, a Florida limited
liability company (“MagneGas Southeast”), MagneGas Welding Supply – South, LLC,
a Texas limited liability company (“MagneGas South”), MagneGas Welding Supply –
West, LLC, a California limited liability company (“MagneGas West”), Tech-Gas
Solutions, LLC, a Texas limited liability company (“TGS”), Taronis - TAS, LLC, a
Florida limited liability company (“Taronis-TAS”), and Taronis – TAH, LLC, a
Florida limited liability company (“Taronis-TAH”, together with Parent, MagneGas
Southeast, MagneGas South, MagneGas West, TGS, and Taronis-TAS, individually and
collectively, “Borrower”), on a co-borrower basis, pursuant to the terms and
conditions of that certain Loan and Security Agreement (individually and
collectively, the “Agreement”), to be executed in connection herewith,
evidencing and otherwise relating to a loan by Lender to Borrower in the
original principal amount of Ten Million and 00/100 Dollars ($10,000,000.00)
(the “Loan”), or pursuant to any other present or future agreement between
Lender and Borrower, and in consideration thereof, and in consideration of any
loans, advances, or financial accommodations heretofore or hereafter granted by
Lender to or for the account of Borrower, whether pursuant to the Agreement, or
otherwise, the undersigned guarantors (individually and collectively,
“Guarantor”), whose addresses are set forth below each of their respective
signatures, hereby, jointly and severally, guarantees, promises and undertakes
as follows:

 

1. Guarantor unconditionally, absolutely and irrevocably guarantees and promises
to pay to Lender, or order, on demand, in lawful money of the United States, any
and all indebtedness and/or obligations of Borrower to Lender and the payment to
Lender of all sums which may be presently due and owing and all sums which shall
in the future become due and owing to Lender from Borrower whether under the
Agreement or otherwise. The term “indebtedness” and “obligations” (hereinafter
collectively referred to as the “Obligations”) are used herein in their most
comprehensive sense and include, without limitation, the Loan and any and all
advances, debts, obligations, and liabilities of Borrower, heretofore, now, or
hereafter made, incurred, or created, whether voluntarily or involuntarily, and
however arising, including, without limitation, (a) any and all attorneys’ fees,
expenses, costs, premiums, charges and/or interest owed by Borrower to Lender,
whether under the Agreement, or otherwise, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether
Borrower may be liable individually or jointly with others, whether recovery
upon such indebtedness may be or hereafter becomes barred by any statute of
limitation or whether such indebtedness may be or hereafter becomes otherwise
unenforceable, and includes Borrower’s prompt, full and faithful performance,
observance and discharge or each and every term, condition, agreement,
representation, warranty, undertaking and provision to be performed by Borrower
under the Agreement; (b) any and all obligations or liabilities of Borrower to
Lender arising out of any other agreement by Borrower including without
limitation any agreement to indemnify Lender for environmental liability or to
clean up hazardous waste; (c) any and all indebtedness, obligations or
liabilities for which Borrower would otherwise be liable to Lender were it not
for the invalidity, irregularity or unenforceability of them by reason of any
bankruptcy, insolvency or other law or order of any kind, including from and
after the filing by or against Borrower of a bankruptcy petition, whether an
involuntary or voluntary bankruptcy case, and all attorneys’ fees related
thereto; and (d) any and all amendments, modifications, renewals and/or
extensions of any of the above, including without limitation amendments,
modifications, renewals and/or extensions which are evidenced by new or
additional instruments, documents or agreements.

 

2. This General Continuing Guaranty, together with all addenda, exhibits and
schedules hereto, as the same now exists or hereafter may be amended, modified,
supplemented, extended, renewed, restated or replaced (this “Guaranty”) is a
continuing guaranty that shall remain effective until all of the Obligations and
all of the indebtedness and obligations evidenced by the Agreement have been
fully and finally paid and are no longer subject to Borrower, as a
debtor-in-possession, and/or any trustee or receiver in bankruptcy, seeking to
set aside such payments or seeking to recoup the amount of such payments, or any
part thereof or disgorgement on the part of the Lender, and relates to any
Obligations, including those which arise under successive transactions which
shall either continue the Obligations from time to time or renew them after they
have been satisfied. Guarantor hereby absolutely, knowingly, unconditionally,
and expressly waives and agrees not to assert any right it has under Section
2815 of the California Civil Code, or otherwise, to revoke this Guaranty as to
future indebtedness. If such a revocation is effective notwithstanding the
foregoing waiver, Guarantor acknowledges and agrees that (a) no such revocation
shall be effective until written notice thereof has been received by Lender, (b)
no such revocation shall apply to any Guaranteed Obligations in existence on
such date (including, any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof) plus all interest thereon, then and thereafter accruing, and
all attorneys’ fees, court costs and collection charges theretofore and
thereafter incurred in endeavoring to collect or enforce any of the foregoing
against Debtor, Guarantor or any other person liable thereon (whether or not
suit is brought) and any other expenses of, for or incidental to the collection
thereof, (c) no such revocation shall apply to any Guaranteed Obligations made
or created after such date to the extent made or created pursuant to a legally
binding commitment of Lender in existence on the date of such revocation, (d) no
payment by Guarantor, Borrower, or from any other source, prior to the date of
such revocation shall reduce the maximum obligation of Guarantor hereunder, and
(e) any payment by Borrower or from any source other than Guarantor, subsequent
to the date of such revocation, shall first be applied to that portion of the
Guaranteed Obligations as to which the revocation is effective and which are
not, therefore, guaranteed hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantor hereunder.

 

Page 1 of 6

 

 

3. Guarantor agrees that it is directly and primarily liable to Lender, that the
obligations hereunder are independent of the Obligations of Borrower, and that a
separate action or actions may be brought and prosecuted against Guarantor
irrespective of whether Borrower or any other party liable for the Obligations,
whether directly or as a guarantor, is joined in any such action or actions.
Guarantor agrees that any releases which may be given by Lender to Borrower or
any other guarantor or endorser shall not release it from this Guaranty.

 

4. In the event that any bankruptcy, insolvency, receivership or similar
proceeding is instituted by or against Guarantor and/or Borrower or in the event
that either Guarantor or Borrower become insolvent, make an assignment for the
benefit of creditors, or attempt to effect a composition with creditors, or if
there be any default under the Agreement (whether declared or not), then, at
Lender’s election, without notice or demand, the obligations of Guarantor
created hereunder shall become due, payable and enforceable against Guarantor
whether or not the Obligations are then due and payable.

 

5. Guarantor agrees to indemnify Lender and hold Lender harmless against all
obligations, demands, claims, liens, damages, actions, suits, judgments, costs
and expenses, including, without limitation, attorneys’ fees (including, without
limitation, estimated legal fees imputed to in-house counsel and staff), and
legal costs, and liabilities, by whomsoever asserted and against all losses in
any way suffered, incurred, or paid by Lender as a result of or in any way
arising out of, following, or consequential to transactions with Borrower
whether under the Agreement, or otherwise, and also agrees that this Guaranty
shall not be impaired by any modification, supplement, extension, or amendment
of any contract or agreement to which Lender and Borrower may hereafter agree,
nor by any modification, release, or other alteration of any of the Obligations
hereby guaranteed or of any security therefor, nor by any agreements or
arrangements whatsoever with Borrower or anyone else.

 

6. Guarantor hereby authorizes Lender, without notice or demand and without
affecting its liability hereunder, from time to time to: (a) renew, compromise,
extend, accelerate, or otherwise change the interest rate, time for payment, or
the other terms of any of the Obligations guaranteed hereby, and exchange,
enforce, waive, and release any security therefor; (b) apply such security and
direct the order or manner of sale thereof as Lender in its discretion may
determine; (c) release or substitute any one or more endorser(s) or
guarantor(s); (d) assign, without notice, this Guaranty in whole or in part
and/or Lender’s rights hereunder to anyone at any time; and (e) run such further
credit reports and other reports as it may deem necessary to continue to keep
itself apprised regarding the continued financial condition of Guarantor during
the term of this Guaranty and hereby authorizes Lender to run such credit and
other reports from time to time as Lender deems appropriate. Guarantor agrees
that Lender may do any or all of the foregoing in such manner, upon such term,
and at such times as Lender, in its discretion, deems advisable, without, in any
way or respect, impairing, affecting, reducing or releasing Guarantor from its
undertakings hereunder and Guarantor hereby consents to each and all of the
foregoing acts, events and/or occurrences. Guarantor hereby agrees to be bound
by any terms and conditions of the Agreement, which are specifically applicable
to Guarantor.

 

7. Guarantor hereby waives any right to assert against Lender as a defense,
counterclaim, set-off or cross-claim, any defense (legal or equitable), set-off,
counterclaim, and/or claim which Guarantor may now or at any time hereafter have
against Borrower and/or any other party liable to Lender in any way or manner.

 

8. Guarantor hereby waives all defenses, counterclaims and offsets of any kind
or nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity and/or enforceability of the Agreement, or any
security interest.

 

9. Guarantor hereby waives any defense arising by reason of any claim or defense
based upon an election of remedies by Lender, which, in any manner impairs,
affects, reduces, releases, destroys and/or extinguishes Guarantor’s subrogation
rights, rights to proceed against Borrower for reimbursement, and/or any rights
of Guarantor to proceed against Borrower or against any other person or
security, including, but not limited to, any defense based upon an election of
remedies by Lender under the provisions of Section 580d of the California Code
of Civil Procedure, and/or any similar law of California or of any other State
or of the United States. Guarantor waives all presentments, demands for
performance, notices of non-performance, protests, notices of protest, notices
of dishonor, notices of default, notices of acceptance of this Guaranty, and
notices of the existence, creation, or incurring of new or additional
indebtedness, and all other notices or formalities to which Guarantor may be
entitled. Guarantor waives any right to a jury trial in any action hereunder or
arising out of Lender’s transactions with Borrower. Guarantor also hereby waives
any right of subrogation it may have or assert, or any other right of
reimbursement from Borrower or any other party, unless Lender expressly consents
to Guarantor’s assertion of such rights. Without limiting the foregoing,
Guarantor expressly waives all benefits which might otherwise be available to
Guarantor under California Civil Code Sections 2809, 2810, 2815, 2819, 2822,
2839, 2845, 2847, 2849, 2849, 2850, 2899 and 3433 and California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, and/or any similar law of
California or off any other State or of the United States, as those statutory
provisions are now in effect and hereafter amended, and under any other similar
statutes now and hereafter in effect deemed applicable to this Guaranty and its
enforcement.

 

10. Guarantor waives all presentments, demands for performance, notices of
non-performance, protests, notices of protest, notices of dishonor, notices of
default, notices of intent to accelerate or demand payment of any kind,
diligence in collecting any Obligations, notices of acceptance of this Guaranty,
notices of the existence, creation, or incurring of new or additional
indebtedness, notices respecting the terms, time and place of any public or
private sale of personal property security held from Borrower or any other
person, and all other notices or formalities to which Guarantor may be entitled.
Each Guarantor hereby waives any claim, right or remedy now existing or
hereafter acquired against the Borrower, which claims arise from the performance
of such Guarantor’s obligations under the respective guaranties, including
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification or participation in any claim, right or remedy
against Borrower for any security which Lender now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise. Lender may modify the terms of any
Obligations, compromise, extend, increase, accelerate, renew or forbear to
enforce payment of any or all Obligations, or permit Borrower to incur
additional Obligations, all without notice to Guarantor and without affecting in
any manner the unconditional obligation of Guarantor under this Guaranty.
Guarantor further waives any and all other notices to which Guarantor might
otherwise be entitled. Guarantor acknowledges and agrees that the liabilities
created by this Guaranty are direct and are not conditioned upon pursuit by
Lender of any remedy Lender may have against Borrower or any other person or any
security. No invalidity, irregularity or unenforceability of any part or all of
the Obligations or any documents evidencing the same, by reason of any
bankruptcy, insolvency or other law or order of any kind or for any other
reason, and no defense or setoff available at any time to Borrower, shall
impair, affect or be a defense or setoff to the obligations of Guarantor under
this Guaranty.

 

Page 2 of 6

 

 

11. Any and all present and future debts and obligations of Borrower to
Guarantor are hereby postponed in favor of and subordinated to the full payment
and performance of all present and future debts and obligations of Borrower to
Lender. All monies or other property of Guarantor at any time in Lender’s
possession may be held by Lender as security for any and all obligations of
Guarantor to Lender no matter how or when arising whether absolute or
contingent, whether due or to become due, and whether under this Guaranty or
otherwise. Guarantor also agrees that Lender’s books and records showing the
account between Lender and Borrower shall be admissible in any action or
proceeding and shall be binding upon Guarantor for the purpose of establishing
the terms set forth therein and shall constitute prima facie proof thereof

 

12. Based solely on its own independent investigation and not upon any
information provided by Lender, Guarantor acknowledges that it is presently
informed of the financial condition of Borrower and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Obligations. Guarantor hereby covenants that it will continue to keep
itself informed of Borrower’s financial condition and of all other circumstances
which bear upon the risk of nonpayment. Absent a written request for such
information by Guarantor to Lender, Guarantor hereby waives its rights, if any,
to require the disclosure of, and Lender is relieved of any obligation or duty
to disclose to Guarantor, any information which Lender may now or hereafter
acquire concerning such condition or circumstances. Guarantor agrees that it is
not relying upon nor expecting Lender to disclose to Guarantor any fact now or
later known by Lender, whether relating to the operations or condition of
Borrower, the existence, liabilities or financial condition of any co-guarantor
of the Obligations, the occurrence of any default with respect to the
Obligations, or otherwise, notwithstanding any effect these facts may have upon
Guarantor’s risk under this Guaranty or Guarantor’s rights against Borrower.
Guarantor knowingly accepts the full range of risk encompassed in this Guaranty,
which risk includes without limitation the possibility that Borrower may incur
Obligations to Lender after the financial condition of Borrower, or its ability
to pay its debts as they mature, has deteriorated.

 

13. Notwithstanding any prior revocation, termination, surrender or discharge of
this Guaranty (or of any lien, pledge or security interest securing this
Guaranty) in whole or in part, and of all liens, pledges and security interests
securing this Guaranty, this Guaranty shall continue in full force and effect
until Borrower’s Obligations are fully paid, performed and discharged and Lender
gives Guarantor written notice of that fact. Borrower’s Obligations shall not be
considered fully paid, performed and discharged unless and until all payments by
Borrower to Lender are no longer subject to any right on the part of any person
whomsoever including but not limited to Borrower, Borrower as a
debtor-in-possession, and/or any trustee or receiver in bankruptcy, to set aside
such payments or seeking to recoup the amount of such payments, or any part
thereof. In the event that any such payments by Borrower to Lender are set aside
after the making thereof, in whole or in part, or settled without litigation, to
the extent of such settlement, all of which is within Lender’s discretion,
Guarantor shall be liable for the full amount Lender is required to repay plus
costs, interest, attorneys’ fees and any and all expenses which Lender paid or
incurred in connection therewith. The foregoing shall include, by way of example
and not by way of limitation, all rights to recover preferences voidable under
the United States Bankruptcy Code and any liability imposed, or sought to be
imposed, against Lender relating to the environmental condition of, or the
presence of hazardous or toxic substances on, in or about, any property given as
collateral to Lender by Borrower. For purposes of this Guaranty, “environmental
condition” includes, without limitation, conditions existing with respect to the
surface or ground water, drinking water supply, land surface or subsurface and
the air; and “hazardous or toxic substances’ shall include all substances now or
subsequently determined by any federal, state or local authority to be hazardous
or toxic, or otherwise regulated by any of these authorities.

 

14. This Guaranty shall be binding upon the successors and assigns of Guarantor
and shall inure to the benefit of Lender’s successors and assigns. However,
Borrower and Guarantor may not assign this Guaranty or any rights hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void. Neither an unconsented assignment nor an assignment consented
to by Lender shall release Guarantor of any Obligation or indebtedness
hereunder. Lender reserves the right to sell, assign, transfer, negotiate, or
grant participations in all or any part of, or any interest in, Lender’s rights
and benefits under this Guaranty and each of the related documents executed
herewith or hereafter with Guarantor acknowledging and agreeing to same, and
with Guarantor further acknowledging and agreeing that all of its Obligations
owing to Lender under this Guaranty and any related documents executed herewith
or hereafter shall be owing to such purchaser, assignee, transferee, participant
or other successor party. In connection therewith, Lender may disclose all
documents and information which Lender now has or may hereafter acquire relating
to Guarantor or the business of Guarantor, or any collateral required hereunder.
Any waiver of any rights under this Guaranty or under any other agreement,
instrument, or paper signed by Guarantor is neither valid nor effective unless
made in writing and signed by Lender. No delay or omission in the part of the
Lender in exercising any right shall operate as a waiver thereof or of any other
right. If Guarantor is a natural person, the death of Guarantor shall not
terminate this Guaranty. If Guarantor is a partnership or an unincorporated
association, Guarantor’s rights and liability shall not be affected by any
changes in the name of the entity or its membership.

 

15. All notices, demands and other communications which Guarantor or Lender may
desire, or may be required, to give to the other shall be in writing and shall
be sent via registered or certified mail, nationally recognized overnight
courier, or personally delivered and shall be addressed to the party at the
addresses set forth in the preamble of this Guaranty. Any such notice, demand or
communication shall be deemed given when received if personally delivered or
sent by overnight courier, or deposited in the United States mail, postage
prepaid, if sent by registered or certified mail. The address of either
Guarantor or Lender may be changed by notice given in accordance with this
paragraph.

 

16. This is an integrated agreement and is the sole and final agreement with
respect to the subject matter hereof, and supersedes all prior negotiations and
agreements. No modification of this Guaranty shall be effective for any purpose
unless it is in writing and executed by an officer of Lender authorized to do
so.

 

17. Guarantor agrees to pay all attorneys’ fees and all other costs and
out-of-pocket expenses (including, without limitation, estimated legal fees
imputed to in-house counsel and staff) which may be incurred by Lender in the
enforcement of this Guaranty or in any way arising out of, following, or
consequential to the enforcement of Borrower’s Obligations, whether under this
Guaranty, the Agreement, or otherwise, including without limitation the
prosecution or defense of (a) motions or actions for relief from any stay under
the Bankruptcy Code, (b) motions to deny dischargeability of any debt under the
Bankruptcy Code, (c) motions to grant or deny use of cash collateral or extend
financing, (d) motions to challenge or assert preference liability motions or
fraudulent transfer liability motions, and (e) all other motions brought by
Borrower, Guarantor, Lender or third parties in any way relating to Lender’s
rights with respect to such Borrower, Guarantor, or third party and/or affecting
any collateral securing any obligation owed to Lender by Borrower, Guarantor, or
any third party, or probate proceedings.

 

Page 3 of 6

 

 

18. In all cases where the word “Guarantor” is used in this Guaranty, it shall
mean and apply equally to each of and all of the individuals and/or entities
which have executed this Guaranty. If any Obligation is guaranteed by two or
more guarantors, the obligation of Guarantor shall be several and also joint,
each with all and also each with any one or more of the others, and may be
enforced at the option of Lender against each severally, any two or more
jointly, or some severally and some jointly. The term “Borrower” includes any
debtor-in-possession or trustee in bankruptcy which succeeds to the interests of
Borrower.

 

19. This Guaranty or other guaranty related documents may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if all signatures were upon the same instrument. This Guaranty or other
guaranty related documents, or a signature page thereto intended to be attached
to a copy of this Guaranty or other guaranty related documents, signed and
transmitted by facsimile machine, telecopier or other electronic means
(including via transmittal of a “pdf” file) shall be deemed and treated as an
original document. The signature of any person thereon, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document. At the request of any party hereto, any facsimile, telecopy
or other electronic document is to be re-executed in original form by the
persons who executed the facsimile, telecopy or other electronic document. No
party hereto may raise the use of a facsimile machine, telecopier, or other
electronic means or the fact that any signature was transmitted through the use
of a facsimile machine, telecopier, or other electronic means as a defense to
the enforcement of this Guaranty or other guaranty related document.

 

20. All acts and transactions hereunder and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of California, without regard to choice of law principles.
The parties hereby agree that (a) this Guaranty is entered into and that
Guarantor’s performance to Lender occurs at San Jose, California, and (b) all
actions and proceedings arising in connection with this Guaranty and/or the
Agreement shall be tried and litigated only in the State and Federal courts
located in the County of Santa Clara, State of California or, at the sole option
of Lender, in any other court which Lender shall initiate legal or equitable
proceedings and which has subject matter jurisdiction over the matter in
controversy. Each of Guarantor and Lender waive,any right each may have to
assert the doctrine of forum non conveniens or to object to venue to the extent
any proceeding is brought in accordance with this section.

 

GUARANTOR ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
RIGHT, BUT THAT IT MAY BE WAIVED. AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, GUARANTOR AND LENDER
KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVE ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY OR THE OBLIGATIONS.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provision of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

GUARANTOR ACKNOWLEDGES THAT GUARANTOR HAS HAD THE OPPORTUNITY TO READ AND REVIEW
WITH GUARANTOR’S COUNSEL THIS GUARANTY AND GUARANTOR ACKNOWLEDGES HAVING READ
AND UNDERSTOOD THE MEANING AND EFFECT OF THIS DOCUMENT BEFORE SIGNING IT.

 

[Signatures on Next Page]

 

Page 4 of 6

 

 

IN WITNESS WHEREOF, the undersigned has/have executed this Guaranty as of the
date set forth above.

 

MAGNEGAS IP, LLC,

a Delaware limited liability company (“Guarantor”)

 

/s/ Scott Mahoney   By: Scott Mahoney   Its: Manager  

 

Address: c/o Taronis Fuels, Inc.   24980 N. 83rd Avenue, Suite 100,   Peoria,
Arizona 85383

 

MAGNEGAS PRODUCTION, LLC,

a Delaware limited liability company (“Guarantor”)

 

/s/ Scott Mahoney   By: Scott Mahoney   Its: Manager  

 

Address: c/o Taronis Fuels, Inc.   24980 N. 83rd Avenue, Suite 100,   Peoria,
Arizona 85383

 

MAGNEGAS REAL ESTATE HOLDINGS, LLC,

a Delaware limited liability company (“Guarantor”)

 

/s/ Scott Mahoney   By: Scott Mahoney   Its: Manager  

 

Address: c/o Taronis Fuels, Inc.   24980 N. 83rd Avenue, Suite 100,   Peoria,
Arizona 85383

 

TARONIS – TGS, LLC,

a Delaware limited liability company (“Guarantor”)

 

/s/ Scott Mahoney   By: Scott Mahoney   Its: Manager  

 

Address: c/o Taronis Fuels, Inc.   24980 N. 83rd Avenue, Suite 100,   Peoria,
Arizona 85383

 

[Signatures continued on next page]

 

Page 5 of 6

 

 

MAGNEGAS IRELAND LIMITED,

an Irish private limited company (“Guarantor”)

 

/s/ Scott Mahoney   By: Scott Mahoney   Its: Director  

 

Address: c/o Taronis Fuels, Inc.   24980 N. 83rd Avenue, Suite 100,   Peoria,
Arizona 85383

 

MAGNEGAS LIMITED,

an English private limited company (“Guarantor”)

 

/s/ Scott Mahoney   By: Scott Mahoney   Its: Director  

 

Address: c/o Taronis Fuels, Inc.   24980 N. 83rd Avenue, Suite 100,   Peoria,
Arizona 85383

 

TARONIS NETHERLANDS B.V.,

A Dutch private limited liability company (“Guarantor”)

 

/s/ Scott Mahoney   By: Scott Mahoney   Its: Director  

 

Address: c/o Taronis Fuels, Inc.   24980 N. 83rd Avenue, Suite 100,   Peoria,
Arizona 85383

 

Page 6 of 6

